Citation Nr: 1732466	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a cardiopulmonary disability, claimed as a heart condition.

3.  Entitlement to service connection for uterine fibroids, to include residuals of a hysterectomy.

4.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD), bipolar disorder and major depressive disorder prior to June 18, 2012, and entitlement to an evaluation in excess of 50 percent thereafter. 

5.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active service with the United States Air Force from November 1981 to March 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in New Orleans, Louisiana.  In a January 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation of the Veteran's service-connected psychiatric disabilities to 50 percent effective June 18, 2012.

In October 2011, the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the file.  The Veterans Law Judge (VLJ) who presided over the hearing has since left the Board.  The Board sent the Veteran a letter in February 2012 to offer her a new hearing before a VLJ that would ultimately decide her appeal, but she declined.  See 38 C.F.R. § 20.707.

In June 2012, the Board remanded the matters on appeal for additional evidentiary development.  In June 2016, the Board granted entitlement to service connection for allergic rhinitis, and reopened the Veteran's claim of entitlement to service connection for uterine fibroids.  The Board then remanded the issues on appeal for additional evidentiary development, to include new examinations. 

The Board is recharacterizing the Veteran's claim of entitlement to service connection for uterine fibroids to include the residuals of that condition, which includes her hysterectomy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This recharacterization is reflected in the issues as set forth above.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issue of entitlement to TDIU has been raised by the record.  In March 2006, a former supervisor of the Veteran reported that her psychiatric disabilities interfered with her ability to maintain her job.  In the December 2009 VA examination, the Veteran reported being unable to work more than part time, and missing work due to her depression.  In the February 2017 VA examination, the Veteran stated that trying to go out and work was too stressful due to her PTSD.  The Board notes that the evidence of record has inferred a claim for TDIU benefits.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the United States Court of Appeals for Veterans Claims (Court) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to service connection for sinusitis, uterine fibroids, to include residuals of a hysterectomy, and a cardiopulmonary disability, claimed as a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disabilities manifested with overall occupational and social impairment with reduced reliability and productivity prior to June 18, 2012.

2.  The Veteran's service-connected psychiatric disabilities manifested with overall occupational and social impairment with reduced reliability and productivity since June 18, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for service-connected psychiatric disabilities have been met prior to June 18, 2012.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 50 percent for service-connected psychiatric disabilities have not been met or approximated since June 18, 2012.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the June 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's service-connected psychiatric disabilities are rated under Diagnostic Code 9411.  Under the rating schedule, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, they service as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

A.  Prior to June 18, 2012

The Veteran contends that her PTSD, bipolar disorder, and major depressive disorder merit an initial evaluation in excess of 10 percent prior to June 18, 2012.  After a thorough review of the evidence, the Board finds that an initial 50 percent evaluation is warranted for her psychiatric disabilities.

After the Veteran's initial claim on appeal, she submitted lay statements from family and friends who witnessed her disabilities firsthand.  In March 2006, a former supervisor attested to the Veteran's nervous and emotional conditions at work, stating that they kept her from being able to maintain her position with the agency.  In April 2006, the Veteran's husband stated that his wife was paranoid, and accused him of putting things in her food and drinks.  He stated that she did not get dressed, did not sleep, and refused to eat very much.  She would not allow him to touch or hold her.  The Veteran slept at the foot at the bed, instead of at the head of the bed with him, and when he moved to sleep with her, she would retreat.  Around the same time, the Veteran's sister stated that she witnessed her sister's depression, crying spells, agitation and memory loss.  

Also in April 2006, the Veteran's mother wrote of the significant changes she witnessed in the Veteran since her return from the military.  She said that her daughter had trouble sleeping, would not eat much, and was very nervous.  Her hands would shake when holding coffee.  The Veteran's mother called the police on one occasion to escort her daughter to a medical center for psychiatric treatment in 1992 after she went two full weeks without tending to her personal hygiene.  The Veteran would walk around the house in a daze without speaking, and would get angry with her mother for trying to communicate with her.  As of the date of that letter, the Veteran's mother stated that her daughter would go weeks without leaving the house or even dressing.  The Veteran's niece also submitted a statement around the same time, speaking to the Veteran's irritability and tendency to stay home all day.  The niece noted that the Veteran refused to leave the house for weeks, and did not dress or comb her hair.  Instead, she stayed in her room with the lights off.  The Veteran's niece noted that her aunt did not trust people because they were "evil" and "up to no good."

Contemporaneous VA Medical Center (VAMC) records report that the Veteran stopped taking her prescribed medication in October 2005, and reported feeling depressed again in a therapy session in January 2006.  She reported not wanted to do anything, and that this was a pattern of behavior for her.  In June 2006, she noted improvement with resuming her medication, and had started taking Benadryl to help her sleep.  She expressed interest in returning to college, but could not due to an unpaid student loan.  Instead, she was helping her husband for his lawn mowing business.  Treatment, however, was infrequent over the years, and the Veteran again stopped taking her medication in an appointment in July 2009.

In a December 2009 VA examination, the Veteran endorsed depression and anxiety, even over small matters.  She stated that she felt that there was a battle between evil and good occurring in her personality, and she could feel the two in a fight.  She indicated that she was paranoid, and that she felt suspicious of others in her church.  She stated that she had disputes with her pastor's daughter, and was arrested on one occasion when she held a knife to that individual's throat.  The Veteran indicated that this may have been in self-defense.  The Veteran stated that she worked part time, and tended to get very upset with others at work.  She was unable to work for long, and missed a lot of time due to depression.  The Veteran reported that, while married, she had no interest in sexual matters with her husband.  A review of the psychological symptoms endorsed manic episodes three to four times per year.  These episodes caused the Veteran to become paranoid, and she spent too much money and gambled.  She also spoke rapidly, but denied hallucinations and delusions.  The Veteran did admit suicidal ideas, and the examiner noted a history of suicide attempts. 

In subsequent VAMC records in May 2010, the Veteran reported continued stress, and sleeping in a separate bedroom from her husband.  In February 2011, it was noted that the Veteran had been compliant with her medication and was not experiencing difficulties at that time managing her depression.  She was also in the process of gaining legal custody over her god-daughter.  In August 2011, the Veteran reported that she got custody of her god-daughter, and was helping her niece with breast cancer, though her relationship with her husband remained strained.

In assigning an initial evaluation of 10 percent, the RO did not afford proper weight to the lay statements of record, as well as the symptomatology observed attributable to her other service-connected psychiatric disabilities aside from PTSD.  While the December 2009 examiner found her PTSD to be mild, he also determined that the Veteran's bipolar disorder and major depressive disorder were both more severe.  The Veteran showed symptoms, both in medical and lay evidence of record, of paranoia, memory impairment, neglect of personal hygiene, disturbances of motivation and mood, and difficulty with her interpersonal relationships.  Her former supervisor explicitly stated that her emotional condition made her unable to continue her job.  Instead, the Veteran showed a history of working part time jobs, and noted missing time to deal with her depression. 

The Veteran's symptoms, if solely assessing the VA examination and the lay statements of record, may indicate a 70 percent evaluation.  However, the Veteran's VAMC treatment records reflect much more mild service-connected psychiatric disabilities.  In her sessions, she reports managing her depression better over time, and taking steps to adopt her god-daughter.  In these sessions, she reported returning to church, and engaging in hobbies such as crossword puzzles.  In September 2010, the Veteran denied any suicidal ideation, and stated that her mood was improving on the medications.  In fact, she reported no difficulties in managing her depression in February 2011, remained compliant with her treatment, and was happy with her progress.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 50 percent initial evaluation is warranted based on her demonstrated symptomatology.  A 70 percent rating, however, is not warranted due to the positive treatment notes that extend through the initial period of the claim on appeal.  A 70 percent rating is warranted for more consistent severity of symptomatology, which includes symptoms such as: suicidal ideation, obsessive rituals that interfere with routine activities, intermittently illogical speech, near-continuous panic or depression that affects the ability to function independently, and spatial disorientation.  As the Veteran was collected enough to care for her god-daughter, and even apply for custody with her husband, it is not appear from the record that her most severe symptoms reflected an occupational and social impairment with deficiencies in most areas.  Additionally, the Veteran reported caring for her niece who suffered from breast cancer in August 2011.  While her symptoms were certainly severe, more so than the initial 10 percent rating afforded by the RO, her treatment preceding the claim and continuing through the initial period on appeal reflected positive long term results in the management of her condition. 

With doubt resolved in favor of the Veteran, the Board finds that a 50 percent initial rating is warranted for the period preceding June 18, 2012. 

B.  Since June 18, 2012

The Veteran contends that her PTSD, bipolar disorder, and major depressive disorder merit an initial evaluation in excess of 50 percent since June 18, 2012.  After a thorough review of the evidence, the Board finds that a 50 percent evaluation is warranted for her condition through this period.

In a June 2012 VA examination, the examiner found that the Veteran's service-connected psychiatric disabilities caused occupational and social impairment with reduced reliability and productivity.  The Veteran stated that she became excessively angry and agitated in the workplace.  She did not report experiencing nightmares, and had only infrequent intrusive thoughts.  The examiner noted that the Veteran suffered from depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, flattened affect, impaired judgment, impaired abstract thinking, and impaired impulse control.  It was the examiner's opinion that, when assessing both her PTSD and bipolar disorder, her symptoms were notably worse.  The symptoms attributable to PTSD included: nightmares, intrusive thoughts, aversion to sex, and mood instability.  Her bipolar symptoms included: exaggerated mood, suicidal and homicidal ideation, manic episodes, and racing thoughts.  The content of the Veteran's reporting appeared similar to her previous examination, however, on this occasion, the examiner assessed her psychiatric disabilities as a cumulative condition.

VAMC records demonstrate symptoms consistent with those reported in lay statements of record, as well as in previous VA examinations.  In February 2013, the Veteran attested to staying in bed much of the day after getting her daughter ready for school.  In July 2017, she stated that her bad days occur two to three times per week, and that she was trying to get out and about.  Treatment became more consistent, and her therapist noted in August 2015 that she was handling her stressors "beautifully" while taking good care of herself.  In September 2015, the Veteran reported going out every day, and no longer spending days in bed.  In this time, she attended both individual and group therapy.  In April 2016, the Veteran reported improved sleep utilizing breathing techniques, reduced family stress, and improved memory as she started to remember both the good and the bad from her younger years.  Previously, these memories had been inaccessible to her.  In July 2016, the Veteran even reported improvement in her relationship with her husband.

In February 2017, the Veteran underwent another VA examination regarding her service-connected psychiatric disabilities.  In this examination report, she was diagnosed with PTSD and major depressive disorder.  The examiner again assessed her with occupational and social impairment with reduced reliability and productivity.  The Veteran noted nightmares approximately once a month, but reported that she had difficulty finding the energy or desire to get up and perform regular daily tasks.  She did not endorse symptoms of mania, but supported an ongoing struggle with depression.  Breathing exercises had helped her cope with panic attacks.  She continued to suffer from chronic sleep impairments, and had flashbacks of her past physical abuse.

The Board places considerable probative weight on the medical evidence of record since June 18, 2012 in determining the severity of the Veteran's service-connected psychiatric disabilities.  She demonstrated symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, flattened affect, impaired judgment, impaired abstract thinking, and impaired impulse control.  She did, however, continue attending counseling, and was able to improve over time, as seen in VAMC records.  A 70 percent, or higher, rating is not appropriate as the Veteran's symptomatology did not rise to the level of occupational and social impairment with deficiencies in most areas.  She did not express symptoms on par with: suicidal ideation, obsessive rituals that interfere with routine activities, intermittently illogical speech, near-continuous panic or depression that affects the ability to function independently, and spatial disorientation.  In fact, her symptoms within the last year have shown consistent improvement through treatment.  The evidence of record does not suggest a higher evaluation is appropriate for this time period.  As such, the severity of her condition cannot be said to warrant a 70 percent evaluation.  A 100 percent evaluation is only available for a total occupational and social impairment, which is not the case for the Veteran.  

As the weight of the probative evidence of record is against an evaluation in excess of 50 percent since June 18, 2017, the benefit-of-the-doubt doctrine need not be applied.  The Board finds that a 50 percent rating, but no higher, is appropriate for the Veteran's service-connected psychiatric disabilities since June 18, 2012.


ORDER

1.  Entitlement to an initial rating of 50 percent, but no higher, for the Veteran's service-connected psychiatric disabilities prior to June 18, 2012, is granted.

2.  Entitlement to a rating in excess of 50 percent for the Veteran's service-connected psychiatric disabilities since June 18, 2012, is denied.


REMAND

Unfortunately, remand is again necessary in order to properly adjudicate the issues remaining on appeal.  When a veteran is afforded a VA examination, she entitled to an adequate examination with a complete rationale provided for the conclusions reached by the examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Unfortunately, the examinations assessing the Veteran's uterine fibroids, sinusitis, and cardiopulmonary disability in February 2017 provided no detailed rationale for the conclusions drawn by the examiner.  As such, the examinations were inadequate for adjudicative purposes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's sinusitis, uterine fibroids, to include residuals of a hysterectomy, and a cardiopulmonary disability, claimed as a heart condition since January 2017.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for VA examinations to determine the current nature and etiology of her claimed sinusitis, uterine fibroids to include the residuals of a hysterectomy, and a cardiopulmonary disability, claimed as a heart condition.  The examiners should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the service treatment records and a copy of this remand.  The examiners should advance an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified sinusitis had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  The examiner should note the Veteran's diagnosis of sinusitis in 1988, and subsequent post-service diagnoses in October 2011 and January 2017.  If the examiner determines that the sinusitis noted in service is either not related to active duty service, or it is not a present disability of the Veteran, he/she must explain why.

(b)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified sinusitis was either caused by or aggravated by a service-connected disability.

(c)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that uterine fibroids, to include residuals of a hysterectomy, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  The examiner must review the service treatment records documenting the Veteran's gynecological symptoms and diagnoses during service, to include pelvic inflammatory disease and infections.  

(d)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified cardiopulmonary disability, claimed as a heart condition, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion

3.  After the aforementioned development has been completed, the AOJ should review the record and readjudicate the claims of service connection for sinusitis, uterine fibroids, to include residuals of a hysterectomy, and a cardiopulmonary condition.

4.  After the aforementioned development has been completed, the RO should adjudicate the issue of entitlement to TDIU.

5.  If any of the claims remain denied, the AOJ should issue an appropriate SOC or supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


